department of the treasury internal_revenue_service washington d c tax exempt and govern ment entities division may uniform issue list legend taxpayer a amount d amount e amount f investment firm f company h plan x company l dear in a letter dated date as supplemented by correspondence dated date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a's employer was company h for many years prior to taxpayer's layoff from the employ of company h taxpayer a was a participant in plan x which i sec_2 represented to be qualified within the meaning of code sec_401 a taxpayer had both pre-tax and after-tax at the time of taxpayer a’s layoff in accounts in plan x and both of those accounts included accrued earnings taxpayer a's after-tax accounts with respect to which the errors occurred had a gross vatue at layoff date including all earnings_of amount d of that amount amount e represented the accrued earnings over the life of those accounts and the balance of amount f represented the post-tax contributions by the taxpayer the gross after-tax contribution amount was broken down between two line items pre-87 after-tax amount and employee after-tax amount in connection with taxpayer a's layoff he completed and signed and delivered two separate payout request forms one titled k pre-tax only and the other titled employee post-tax contribution only the preprinted payout request forms which were supplied by company h did not explicitly distinguish between the principal sum of employee contributions on the one hand and earnings on the employee contributions on the other hand in designating of employee post-tax contribution only in taxpayer's handwriting on the form to be distributed to taxpayer's personal trust account by direct deposit to investment firm f taxpayer intended to direct distribution on that payout request form of only the actual amount of employee contributions he had made amount f and not of the amount of the earnings on those contributions the form titled for post tax only also states rest will be rolled over see other form the form titled for pretax only also provides that the pretax amounts were to be directly rolled over to an ra set up and maintained with investment firm f the form also contains the ira account number taxpayer intended by the second payout request form on which he designated k pre-tax only to direct the transfer by direct_rollover to his individual_retirement_account of all amounts that would be taxable upon distribution from plan x which would include his pre-tax contributions all earnings on those pre-tax contributions as well as all earnings on his after-tax contributions taxpayer was unaware until e had in fact been distributed to his personal trust account instead of to his rollover ira at investment firm f as he had directed that a portion of this taxable sum amount based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 a a and apply to transactions described in code sec_401 a code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed bya foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information provided by taxpayer a demonstrates a failure on his part to satisfy the requirements of code sec_402 which stemmed from his relying on either his employer company h or the trustee of plan x company l to take all necessary steps to insure that all pretax amounts standing to his credit in plan x were directly transferred to his ira set up and maintained with investment firm f pursuant to his instructions as noted above amount e was not directly transferred to taxpayer a's ira thus there was no full compliance with taxpayer a's instructions which resulted in taxpayer a's failure to satisfy the code sec_402 rollover requirements therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e thus taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount e or any portion thereof to an ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions the contributed amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent f you wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours vm rances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
